Opinion

HENNESSY, J.
This appeal arises out of a decision by the defendant planning and zoning commission of the town of New Canaan (commission)1 to reject a subdivision application submitted by the plaintiff, Jesse Miles, trustee. The plaintiff brought a mandamus action seeking a trial court order directing the commission to approve the subdivision map or, if the trial court found that the plaintiff was not entitled to such relief, an order directing the commission to process the application. The plaintiff and the defendants moved for summary *647judgment.2 The plaintiff appeals from the trial court’s order denying the plaintiffs motion for summary judgment and granting the defendants’ motions for summary judgment.
The plaintiff claims that the trial court’s order denying his motion for summary judgment3 and granting the defendants’ motions for summary judgment was improper because the trial court improperly concluded that (1) the commission’s vote to reject the plaintiffs application without processing it was a valid action under General Statutes § 8-26 and (2) an administrative appeal from the commission’s refusal to process the application was an adequate remedy at law, thereby precluding an action of mandamus. We affirm the judgment of the trial court.
The following facts are relevant to this appeal. On May 20, 1996, the plaintiffs agent delivered a subdivision application to the commission in accordance with § 8-26. The following day, at the regular commission meeting, the commission discussed the plaintiffs proposed subdivision application and unanimously voted to reject the application because it was premature.4 On *648August 8, 1996, the plaintiffs attorney sent a letter to the commission demanding that it issue a certificate of approval pursuant to § 8-26 because more than sixty-five days passed. When the commission refused this demand, the plaintiff brought a mandamus action.
Subsequently, the plaintiff moved for summary judgment, claiming that “there is no genuine issue of material fact and that the plaintiff is entitled to a judgment of mandamus as a matter of law.” The defendants also moved for summary judgments, claiming that a writ of mandamus cannot be granted where the party does not have a clear right to have the duty performed.
On July 7,1997, the trial court issued an order denying the plaintiffs motion for summary judgment and granting the defendants’ motions for summary judgment. The reason that the trial court denied the plaintiffs motion for summary judgment was that it found that the vote of the commission rejecting the plaintiffs subdivision application was action within the meaning of § 8-26, as interpreted by the Supreme Court in Winchester Woods Associates v. Planning & Zoning Commission, 219 Conn. 303, 311-12, 592 A.2d 953 (1991). Therefore, the trial court reasoned that the rejection precluded the automatic approval of the subdivision application. The trial court granted the defendants’ motions for summary judgment because the plaintiff failed to demonstrate that the commission did not act within sixty-five days, as required for automatic approval pursuant to § 8-26 and, therefore, the trial court reasoned that the mandamus action did not lie.
When issues in an appeal concern questions of law, this court reviews those claims de novo. See Aetna *649Life & Casualty Co. v. Bulaong, 218 Conn. 51, 58, 588 A.2d 138 (1991); Norse Systems, Inc. v. Tingley Systems, Inc., 49 Conn. App. 582, 592, 715 A.2d 807 (1998); Schratwieser v. Hartford Casualty Ins. Co., 44 Conn. App. 754, 757, 692 A.2d 1283, cert. denied, 241 Conn. 915, 696 A.2d 340 (1997). “Our standard of review of a trial court’s decision to grant a motion for summary judgment is well established. Practice Book § 384 [now § 17-49] provides that summary judgment ‘shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.’ ” Zichichi v. Middlesex Memorial Hospital, 204 Conn. 399, 402, 528 A.2d 805 (1987). “In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party. . . . The test is whether a party would be entitled to a directed verdict on the same facts. ... A motion for summary judgment is properly granted if it raises at least one legally sufficient defense that would bar the plaintiffs claim and involves no triable issue of fact.” (Citations omitted; internal quotation marks omitted.) Avon Meadow Condominium Assn., Inc. v. Bank of Boston Connecticut, 50 Conn. App. 688, 692-93, 719 A.2d 66, cert. denied, 247 Conn. 946, 723 A.2d 320 (1998).
I
The plaintiff first claims that the vote by the commission to reject the plaintiffs subdivision application without processing it was not a valid action under the provisions of § 8-265 and, because the commission did *650not act within sixty-five days after the receipt of the application, as required by General Statutes § 8-26d (b),6 the plaintiff was entitled to a certificate of approval. Specifically, the plaintiff, citing Carpenter v. Planning & Zoning Commission, 176 Conn. 581, 592, 409 A.2d 1029 (1979), argues that the commission’s vote to reject the plaintiffs subdivision application without processing it is not a valid action because action under § 8-26 is limited to either the approval, modification and approval, or disapproval of an application, and does not include rejection of an application.
In response, the defendants claim that the commission acted on the subdivision application, as required by § 8-26, when the commission discussed the application at a regular meeting and voted to reject the application. The question, therefore, is whether the action taken by the commission was the action required by § 8-26 so as to prevent the automatic approval of the subdivision application filed by the plaintiff.
The automatic approval provision of § 8-26 provides that “[t]he failure of the commission to act [upon a subdivision application] shall be considered as an approval. . . .’’Our Supreme Court has construed this provision to require a planning commission to “approve, modify and approve, or disapprove” such an application within the time allowed in order to avoid the sanction of automatic approval. Carpenter v. Planning & Zoning Commission, supra, 176 Conn. 593. Carpenter, however, is not dispositive of the issue in this case. In Carpenter v. Planning & Zoning Commission, supra, 597, our Supreme Court held “that an ‘approval’ subject to a condition, the fulfillment of which is not within the control of the applicant, or in which an approval *651by a coordinate agency is not shown to be a reasonable probability, is not an ‘approval’ within § 8-26 . . . and such an approval is thus a ‘failure to act’ . . .
In this case, however, we are not faced with determining whether a conditional approval is an “approval” under § 8-26; we are faced with determining whether a rejection of the application is a “disapproval” under § 8-26. The minutes of the May 21, 1996 commission meeting state that the application was unanimously rejected since it was premature and the town planner was instructed to return the file to the applicant. It is clear, as the trial court found and the record shows, that the commission voted to deny the application. We conclude that the commission’s rejection here is equivalent to a “disapproval” of the application and is the action that avoids the automatic approval provision of § 8-26. See Winchester Woods Associates v. Planning & Zoning Commission, supra, 219 Conn. 313-14 (vote not to accept resubdivision application constituted action under § 8-26).
The plaintiff further argues that the commission’s reasons for the rejection of the subdivision application “were not valid or justified by any statute, and violated the express provisions and legislative intent of § 8-26.” We fail to see how this would result in the automatic approval of the subdivision application.
The commission’s rejection of the subdivision application was based on the determination by the commission that the subdivision application was premature because the approval of the application by the environmental commission was the subject of apending appeal. Additionally, the commission determined that the subdivision application, as presented, violated provisions of the town zoning regulations.
Any challenge to the merits of or the reasons underlying the commission’s denial is the subject of an administrative appeal. The plaintiff, however, did not take an *652administrative appeal. Instead, the plaintiff brought a mandamus action seeking a trial court order directing the commission to approve the subdivision map because the plaintiff incorrectly believed that the commission’s rejection of the subdivision application triggered the automatic approval provision of § 8-26. On appeal, therefore, we are limited to the determination of whether the plaintiff was entitled to the automatic approval of the subdivision application and, thereafter, the issuance of a writ of mandamus.
Because we concluded that the commission’s rejection of the subdivision application is action under § 8-26, the plaintiff is not automatically entitled to a certificate of approval. We do not find that an improper decision by the commission would result in a finding of inaction that would trigger the automatic approval of the subdivision application under § 8-26.
The plaintiff further claims that the failure of the commission to publish in a timely manner its decision to deny the subdivision application, as required by § 8-26, renders the commission’s action void. We agree that the failure to publish a decision renders the decision void. “It does not follow, however, that the commission’s failure to publish is the legal equivalent of approval by non-action within the meaning of § 8-26, requiring the issuance of a certificate of approval on demand. Section 8-26 provides that ‘notice of the decision’ shall be published, which notice shall include the date of such action, and that ‘failure of the commission to act’ on the application shall be considered as an approval. Thus, it is the failure of the commission to render a decision within sixty-five days of the . . . hearing, rather than an absence of publication, which triggers ‘the non-action approval provisions’ of the statute.” (Emphasis in original.) Farr v. Eisen, 171 Conn. 512, 515-16, 370 A.2d 1024 (1976).
*653While the failure to publish the decision renders the action void, it does not constitute inaction. Because we concluded that the commission’s rejection of the subdivision application was action, the plaintiff does not have a legal right to the issuance of a certificate of approval.
II
The plaintiff next claims that the trial court improperly ruled that an administrative appeal from the decision of the commission to deny the application was an adequate remedy at law, thereby precluding mandamus.
“Mandamus is an extraordinary remedy, available in limited circumstances for limited purposes. Beccia v. Waterbury, 185 Conn. 445, 453, 441 A.2d 131 (1981). It is fundamental that the issuance of the writ rests in the discretion of the court, not an arbitrary discretion exercised as a result of caprice but a sound discretion exercised in accordance with recognized principles of law. Chesebro v. Babcock, 59 Conn. 213, 217, 22 A. 145 [1890]; High, Extraordinary Legal Remedies (3d Ed.), pp. 10, 13. That discretion will be exercised in favor of issuing the writ only where the plaintiff has a clear legal right to have done that which he seeks. State ex rel. Donahue v. Holbrook, 136 Conn. 691, 693, 73 A.2d 924 (1950); Pape v. McKinney, 170 Conn. 588, 595, 368 A.2d 28 (1976). The writ is proper only when (1) the law imposes on the party against whom the writ would run a duty the performance of which is mandatory and not discretionary; (2) the party applying for the writ has a clear legal right to have the duty performed; and (3) there is no other specific adequate remedy.” (Internal quotation marks omitted.) Golab v. New Britain, 205 Conn. 17, 19-20, 529 A.2d 1297 (1987).
Because we have concluded that the commission, in rejecting the plaintiffs subdivision application, acted *654within the meaning of the statute, there was no approval of the plaintiffs subdivision application by the application of law. Because there was no automatic approval, the plaintiff failed to show a “clear legal right” to the issuance of a certificate of approval. Because the plaintiff failed to meet an element required for the granting of a writ of mandamus, the plaintiffs argument fails. Under these circumstances, the appropriate remedy is through an administrative appeal.7
On the basis of the foregoing analysis, we conclude that the plaintiff was not entitled to judgment as a matter of law, and, therefore, the trial court properly denied the plaintiffs motion for summary judgment. We also conclude that the trial court properly granted *655the defendants’ motions for summary judgment because the plaintiff failed to meet all of the elements required for the granting of a writ of mandamus.
The judgment is affirmed.
In this opinion O’CONNELL, C. J., concurred.

 In addition to the commission, the other municipal defendants in this matter are James H. Bennett, former chairperson of the commission, and Daniel A. Foley, town planner. The intervening defendants in this matter are Phillip L. Knapp, James Rae, Jane Delano and Warren Delano, owners of the properties adjacent to and across the street from that of the plaintiff. Any reference to the defendants in this matter includes all defendants.


 The municipal defendants and the intervening defendants moved separately for summary judgment. Because the arguments in both motions for summary judgment are the same and the decision of the trial court was applicable to both motions for summary judgment, we will not discuss the motions separately.


 “The denial of a motion for summary judgment is not ordinarily appeal-able because it is not a final judgment. . . . Where the case has not gone to trial, however, summary judgments are appealable because the rationale that a decision based on more evidence should preclude a decision based on less evidence is not applicable in that situation. ... A plaintiff may appeal from the denial of its motion for summary judgment where the trial court had granted summary judgment for the defendant and the case had not gone to trial.” (Cilations omitted; internal quotation marks omitted.) Prishwalko v. Bob Thomas Ford, Inc., 33 Conn. App. 575, 589, 636 A.2d 1383 (1994).


 The commission noted that the subdivision property “had recently been the subject of a hearing before the environmental commission, and that their decision had been appealed to the Superior Court.” Thereafter, the commission “unanimously voted to reject the application since it is prema*648ture, and if a zoning permit were requested upon approval of such a subdivision, it would be denied under § 60-3.12.A.(2)” of the New Canaan zoning regulations.


 General Statutes § 8-26 provides in relevant part: “The commission shall approve, modify and approve, or disapprove any subdivision or resubdivision application . . . within the period of time permitted under section 8-26d. . . . The failure of the commission to act thereon shall be considered as an approval, and a certificate to that effect shall be issued by the commission on demand. . . .”


 General Statutes § 8-26d (b) provides in relevant part: “A decision on an application for subdivision approval, on which no hearing is held, shall be rendered within sixty-five days after receipt of such application. . . .”


 The plaintiff argues that a mandamus action is the proper legal remedy when there is a claim of inferred approval of a subdivision under § 8-26. We agree that a mandamus action is an appropriate remedy where it is claimed that a subdivision plan has been automatically approved pursuant to § 8-26 because of the failure of a commission to act within sixty-five days after the receipt of the application, and, therefore, as a jurisdictional matter, the trial court cannot reject a mandamus action only because there is a statutory appeal available. See Merlo v. Planning & Zoning Commission, 196 Conn. 676, 680-81, 495 A.2d 268 (1985); see also Vartuli v. Sotire, 192 Conn. 353, 365-66, 472 A.2d 336 (1984) (holding where first two requirements for issuance of mandamus are concededly met, zoning appeal, which could do no more than secure approval of coastal site plan, which already had been approved by operation of law, was not adequate remedy at law); Harlow v. Planning & Zoning Commission, 194 Conn. 187, 196, 479 A.2d 808 (1984) (holding where plaintiffs established first two requirements for issuance of mandamus order, fact that defendant had remedy through administrative appeal did not prevent trial court from fashioning equitable remedy).
The plaintiff, however, misconstrues the trial court’s ruling. The trial court concluded that the commission’s “vote on May 21, 1996, not to accept the plaintiffs subdivision application was action within the meaning of § 8-26 and precludes automatic approval of [the] plaintiffs application .... Because there was that action, the court feels that the mandamus action does not lie and that there was an adequate remedy of law because of that action for an [administrative] appeal . . . .” (Emphasis added.) The trial court held, as we have, that because there was action, the plaintiff did not establish the second prong necessary for the issuance of a writ of mandamus. In the absence of the second prong, the plaintiff was not entitled to the issuance of a writ of mandamus.